ORDER

PER CURIAM.
Johnnell Lamont Ball (Defendant) appeals from his conviction, following a jury trial, of one count of felony possession of a controlled substance, in violation of Section 195.202, RSMo 2000.
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court properly denied Defendant’s Motion to Suppress Evidence and made no error in admitting evidence of cocaine base retrieved by police officers because Defendant abandoned it before he was seized. State v. Johnson, 863 S.W.2d 361, 362 (Mo.App. E.D.1993). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for them use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).